                      Case 6:21-cv-00049-ADA Document 2 Filed 01/19/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  Western District of Texas
                                                  ____________________


                  Sharpe Innovations, Inc.                     )
                             Plaintiff                         )
                                v.                             )      Case No.    FY
               Verizon Communications Inc.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                                     Sharpe Innovations, Inc.                                            .


Date:      01/19/2021                                                                    /s/ Isaac Rabicoff
                                                                                         Attorney’s signature


                                                                                           Isaac Rabicoff
                                                                                     Printed name and bar number

                                                                                       Rabicoff Law LLC
                                                                            5680 King Centre Dr, Suite 645, Alexandria
                                                                                          7736694590
                                                                                               Address

                                                                                        isaac@rabilaw.com
                                                                                            E-mail address

                                                                                          (773) 669-4590
                                                                                          Telephone number



                                                                                             FAX number
